Title: To James Madison from Richard Willson, 15 June 1808
From: Willson, Richard
To: Madison, James



Sir
Washington June 16, 1808.

The great length of time that has elapsed since my first application to the President for some appointment under Government will, I presume exempt me from the imputation of being importunate.
In January last I resigned my employment in the Office of the Treasurer of the United States and employed my little Capital in a line of business that Promised handsome emolument; but the Embargo an unforeseen tho’ wise and indispensibly necessary measure has nearly effected my ruin in the short space of six months.
Thus situated, I am impelled once more to solicit the President, through you Sir, for any appointment or employment he may be pleased to favor me with.
A reference to the Letters of the present Governor of Maryland, and of Mr. Joseph Nicholson, when a Member of the House of Representatives, to the President in my favor and which letters are now in your possession, will shew that my Relations and Friends are among the first People in Maryland, and that I served with reputation as an Officer in the American Revolutionary Army.  The enclosed Certificates will shew that I have performed the Public duties that have been Confided to me, faithfully and diligently.  My services as an Officer in the Revolutionary War, in which my Paternal Estate was considerably impaired, will not be forgotten.  And my firm and uniform Political principles will doubtless have their due weight.  But when I take a retrospective view, and estimate the vast number of appointments that have been made since my first application to the President, embracing some Men who did not take an active part in the Revolutionary War, numbers that were then unborn, and some few who were notoriously at that period our Enemies, I cannot but feel myself totally neglected, and for what reason I am at a loss to Conceive.
That the Gentlemen who left their homes, where they were in the full enjoyment of ease and affluence, to encounter all the toils and privations of the Camp, continually opposed to an Army far superior in numbers and discipline, and furnished with every implement requisite for the Art of War, are, to be thrust aside to make room for  young Men whose principles, in many instances, are not yet permanently fixed or known, is a line of Conduct that Cannot be expected to emanate from a Character who took so decided a part in those perilous days as Mr. Jefferson did.
And if I know Mr. Madison his Soul recoils at the bare Idea.
Taking all things into Consideration I am induced to beleive that I have been misrepresented to the President, by some insidious Persons, and under that impression, I take the liberty to enclose a Certficate from the Orphans Court of Queen Ann’s County, Maryland, and one from the Treasurer U. S. and to solicit once more some appointment under the Government.  I have the honor to be, with the highest respect, Sir, your Most Obedt. & Most Humb. Servt.

Richard Willson


   My business commenced in Novemr. before the Embargo was thought of generally.

